Citation Nr: 1635480	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation since January 30, 2009, on a schedular basis for orthopedic residuals of a fracture of the fourth finger of the right hand, to include whether there is additional functional impairment of the right hand.

2.  Whether consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015) for residuals of a fracture of the fourth finger of the right hand since January 30, 2009, is warranted.

3.  Entitlement to a separate compensable evaluation since January 30, 2009, for neurologic residuals of a fracture of the fourth finger of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to April 1955 and from July 1956 to April 1959.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in October 2015.  This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

It is noted that the time period listed in issue one is the time period under consideration.  An earlier Board decision considered the period prior to January 30, 2009, and that period is no longer before the Board.

Bifurcation of a claim generally is within the Secretary's discretion. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  In this case, the issue on appeal has been bifurcated into three issues on the title page and as discussed below.

There is some evidence that the Veteran has left hand impairment that may be related to his service connected right hand pathology.  If the Veteran or his representative desires to file a claim, it should be done so on a form as prescribed by the Secretary.

The issue of whether an extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) for residuals of a fracture of the fourth finger of the right hand since January 30, 2009, is warranted as well as the issue of entitlement to a separate compensable evaluation since January 30, 2009, for neurologic residuals of a fracture of the fourth finger of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since January 30, 2009, residuals of a fracture of the fourth finger of the right hand, at its worst, has reasonably been found to have been productive of x-ray evidence of arthritis in all the joints of the hand; limitation of motion in all joints of fingers; and limitation of motion of the thumb with a gap of one and one-half inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  It has not been productive of limitation of motion of the right thumb with a gap of two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers; ankylosis of any digits of the right hand; or amputation of any digits of the right hand. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, since January 30, 2009, the criteria for the assignment of a 20 percent evaluation on a schedular basis, but no higher, for residuals of a fracture of the fourth finger of the right hand, to include whether there is additional functional impairment of the right hand, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5228-5230 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's August 2012 and January 2015 Remands, the Appeals Management Center (AMC) obtained all available pertinent outstanding records, scheduled the Veteran for a VA examination to determine the severity of his service-connected right ring finger disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2012 and January 2015 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2015, the Board denied entitlement to a compensable rating for residuals of a fracture of the right fourth finger after January 30, 2009.  The Veteran appealed the decision to the Court; and in a June 2016 Order, a Joint Motion for Remand (JMR) was granted, and the case was remanded back to the Board.  The parties to the JMR noted that in its decision that although the Board correctly determined that the Veteran was in receipt of the maximum schedular rating under Diagnostic Code 5227, the Board did not provide an adequate discussion of whether limitation of motion of other digits or interference with overall function of the hand warranted a higher rating.  

The parties noted, 

Under the schedule of ratings for ankylosis of individual digits, unfavorable or favorable ankylosis of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5227.  In a note to DC 5227, rating specialist is instructed, however, to "[a]lso consider . . . whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  Diagnostic Codes 5228 through 5230 specifically address limitation of motion of other digits. Notably, DC 5228, addressing limitation of motion of the thumb, states that a "gap of one to two 4 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers" warrants a 10 percent rating. 38 C.F.R. § 4.71a, DC 5228.   ...  On remand, the Board should include an analysis of limitation of motion of other digits or interference with overall function of the hand, as directed in the DC 5227 note.  Specifically, the Board should consider the four-centimeter gap between the pad of Appellant's right thumb and fingers at the March 2015 VA examination, (R. at 34), as well as evidence of pain, weakness, and difficulty or inability to grasp items in his right hand. See (R. at 1268) (January 2009 VA Exam); (R. at 1244) (December 2009 Private Record of Dr. F).

Thus the Parties to the JMR concluded that all impairment of the right hand should be included in the rating for the service connected finger fracture residuals.

The Veteran's private physician, Dr. F., noted in her December 2009 medical record,

[The Veteran] is disabled on that right hand.  He has significant arthritic changes to the carpal metacarpal joints of the thumb but he has an MCP joint of the index, little, ring and middle finger has got a significant amount of arthritic changes to where he cannot get hardly any flexion.  The hand is kind of useless because of the right thumb.  He has carpal metacarpal joint arthritis pain.  He has had ligament injuries multiple times to that right hand.  He cannot grip anything.  His grip strength is down to 0.  He has neuropathy in the hand from the median elbow.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2005 and September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The residuals of an injury to the right fourth (ring) finger are currently rated as noncompensable (zero percent) pursuant to Diagnostic Code 5227 which provides the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  

For the purposes of applying the rating criteria, the Veteran's right arm is documented as his "major" arm.  See VA examinations dated January 30, 2009 and March 19, 2015.  In addition, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  

In this case, the Veteran underwent VA examination on January 30, 2009 at which time the examiner noted that the Veteran had chronic intermittent pain in the right hand at the fracture site that radiated to the wrist occurring when using the right hand for strenuous activity such as pulling on crab pots or pulling anything.  The examiner noted that the Veteran was a commercial fisherman and used his upper body in a strenuous manner in his work.  The Veteran denied that his hand was painful when at rest.  The Veteran could not make a complete fist with his right hand which made it difficult to grasp with the right hand making him depend on his left hand.  

The Veteran reported that he had more pain in the right hand than he did previously and that his hand was weaker.  The Veteran reported that he had a problem holding items in his right hand and that he sometimes dropped things.  The Veteran noted that pain in his right hand caused the ropes he used to slip from his hands and interfered with grasping activities which made it more difficult to follow his trade of fishing then it did previously, and had reduced his income due to reduction in productivity.

Physical examination demonstrated decreased motion in MCP, PIP, and DIP joints in all fingers.  When the Veteran made a fist, he had pain in the right 4th metacarpal that radiated to the right wrist.  The Veteran had a gap of one inch between the tip of his four fingers and proximal transverse crease of the palm.  The gap between the thumb pad and the tips of the fingers with thumb attempting to oppose the fingers was one and one-fourth inch between thumb and ring finger and one and one-half inch between thumb and little finger.  The Veteran was able to twist his right hand in both directions (supination and pronation) with good strength.  The examiner noted that dexterity for twisting, probing, writing, touching, and expression was good but that flexion deformity interfered with the function of the other fingers.  He noted that one finger did not appear to interfere with the other fingers but that all the fingers of the right hand had an element of flexion deformity so that the Veteran in making a fist or attempting to grasp with the right hand could not completely close the fist; and thus there was a gap between the tips of all fingers and the proximal crease of the hand.  The examiner noted that after three repetitions, the flexion of all of the joints of the fingers of the right hand was essentially the same.  The pain was in the right fourth metacarpal that sustained the fracture and radiates to the wrist.  The examiner noted that the pain seemed to be a significant factor in limiting the use of the right hand but there was also a loss of range of motion of the joints of the fingers of the right hand that was noted to be an intrinsic loss due to stiffness which was possibly due to arthritis.  X-rays in February 2009 showed moderately advanced degenerative joint changes involving all the joints of the right hand.  Impression was moderately advanced degenerative osteoarthritis.  The examiner noted that it was at least as likely as not that the original fracture with its associated trauma along with additional trauma the Veteran sustained to his right hand in his occupation as a fisherman, accelerated the arthritis of the right hand.         

The Veteran underwent VA examination in March 2015 at which time the examiner noted that he could not close his hand tight and had trouble with his grip.  The examiner noted that the Veteran was, thus, limited in what he could grasp and pick up and could not close his grip on small items but could pick up larger items.  Range of motion was limited in three joints of the second (index) finger (MCP, PIP, and DIP), two joints of the third (long) finger (PIP and DIP), two joints of the fourth (ring) finger (PIP and DIP), and one joint (PIP) of the fifth (little) finger.  The examiner noted that there was a 3-centimeter (1.18 inch) gap between the pad of the thumb and the fingers.  The examiner noted that finger flexion and opposition of thumb caused pain which caused function loss, a reduction in the Veteran's ability to grip.  There was no additional functional loss or range of motion after three repetitions.  The examiner was unable to determine if pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  Muscle strength was slightly diminished at 4/5, active movement against some resistance, which was noted to be due to degenerative joint disease.  There was no ankyloses.  X-rays demonstrated moderately advance degenerative joint changes involving all the joints of the right hand.  

The examiner opined that under conditions of duress (flare-ups and repeated use over prolonged period) to the right hand that underwent fracture of the 4th metacarpal in service with resultant arthritis of the right hand and joints of the hand and fingers that the resulting pain, loss of motion, weakness, and fatigability reduces his grip making it difficult to grasp objects.

A note accompanying the Diagnostic Code 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The Board notes that service connection has not clearly been established for other residuals, but that in view of the Court's finding, the Board will consider the impairments of the entire right hand in determining the correct rating for the service-connected right fourth finger disability.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in Diagnostic Code 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

After considering the relevant evidence, the Board finds that the residuals of a fracture of the fourth finger of the right hand warrants a 20 percent rating pursuant to Diagnostic Code 5003 for arthritis of two or more minor joints groups ratable on parity with major joints of the thumb, index finger, long finger, and ring finger.

A higher rating is not available under any other applicable diagnostic code.  

Diagnostic Code 5224 provides for a 10 percent rating for favorable ankylosis of the thumb and a 20 percent rating for unfavorable ankyloses of the thumb.  Diagnostic Codes 5525 and 5526 provide for a 10 percent rating for unfavorable or favorable ankyloses of the index finger and long finger.  Diagnostic Code 5227 provides for a zero percent rating for unfavorable or favorable ankyloses of the ring or little finger.  The evidence in this case indicates that none of the digits on the right hand are ankylosed.  The United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The limitation of motion of the thumb as reported is contemplated in the increased rating assigned above.

In addition, no medical professional has described any of the Veteran's right hand digits as being manifested by an actual amputation such that Diagnostic Codes 5126 to 5151 are applicable.  Loss of use of the hand has not been demonstrated.

Even considering the Veteran's complaints of pain, loss of motion, weakness, and fatigability, there was no evidence of additional limitation of motion or functional loss on examination.  See 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), Johnson v. Brown, 9 Vet. App. 7 (1997), Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  In this case, as noted above, the March 2015 VA examiner noted that there was no additional functional loss or range of motion after three repetitions and that he was unable to determine if pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  Thus, such does not provide an additional basis for an even higher evaluation. 

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 20 percent at any time since January 30, 2009 during the appeal period.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, although the Veteran contends that his service-connected right hand disability significantly interferes with his occupation as a crab fisherman, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  As noted in the March 2015 VA examination, the Veteran is self-employed as a crab fisherman using crab pots which requires handling line to the crab pots and much use of the hands.  The arthritis does not allow him to close his hand completely and thus impairs his grip making it difficult to handle the crab pot line.  

ORDER

Entitlement to a 20 percent rating since January 30, 2009, for residuals of a fracture of the fourth finger of the right hand and additional functional impairment of the right hand on a schedular basis is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Veteran's private physician, Dr. F., noted in her December 2009 medical record that the Veteran had neuropathy in his right hand from the median elbow, the January 30, 2009, VA examiner noted pain in the right hand at the fracture site that radiated to the wrist.  Thus, it appears that there may be neurologic manifestations of service-connected residuals of a fracture of the fourth finger of the right hand.  In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has neurologic impairment from residuals of a fracture of the fourth finger of the right hand are severe enough to warrant a separate compensable evaluation.  38 C.F.R. § 3.159(c)(4).

Finally, when either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321 (b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  Consideration of whether an extraschedular rating for residuals of a fracture of the fourth finger of the right hand is inextricably intertwined with consideration of entitlement to a separate disability rating for neurologic impairment for the right hand disability, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurologic examination of the right hand.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating peripheral nerve disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

Specifically, the examiner should identify all neurologic manifestations of the Veteran's service-connected residuals of a fracture of the fourth finger of the right hand which include arthritis of all the joints in the right hand, identify all nerves involved and degree of impairment to include all symptoms and manifestations.  The examiner should also indicate whether the Veteran's right hand disability results in muscular impairment and, if so, the nature and severity of such manifestations.  

Appropriate testing, including nerve conduction study,  must be conducted if warranted.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  
  
4.  The case should be reviewed on the basis of the additional evidence; and if warranted, referred to the Under Secretary for Benefits or the Director of Compensation Service, for extra-schedular consideration, as provided by 38 C.F.R. §§ 3.321(b)(1).   If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


